 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9
                    EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
10

11 Ready 4 A Change, LLC,                              Court File No.: 2:19-cv-00143-WBS-EFB
12
                                                     ORDER GRANTING DEFENDANTS’
13                                        Plaintiff, REQUEST FOR THEIR COUNSEL TO
                                                     APPEAR AT HEARINGS BY TELEPHONE
14
                                                       DATE: May 6, 2019 and May 28, 2019
15 vs.
                                                       JUDGE: Honorable William B. Shubb
16
     Sourcis, Inc., and Shahram Elli,
17

18
                                        Defendants.
19

20

21          Defendants Sourcis, Inc. and Shahram (Ron) Elli’s Request to Appear by Phone (the

22 “Request”) came before the above-entitled Court. The Court having duly considered the matter

23 and ORDERS as follows:

24

25
26                                                    -1-
     [PROPOSED] ORDER                                  READY 4 A CHANGE LLC V. SOURCIS, INC. ET AL.
27                                                     USDC-EASTERN DISTRICT OF CALIFORNIA
                                                       CASE NO. 2:19-cv-00143
28
            Defendants’ Motion is to appear by telephone at the May 6, 2019 at 1:30 p.m. hearing is
 1
     GRANTED.
 2

 3 AND

 4          Defendants’ Motion to appear by telephone at the May 28, 2019 1:30 p.m. scheduling
 5 conference is granted.

 6
            The courtroom deputy shall email counsel with instructions on how to participate in the
 7
     telephone conference call.
 8
     IT IS SO ORDERED.
 9

10 Dated: April 23, 2019

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26                                                 -2-
     [PROPOSED] ORDER                               READY 4 A CHANGE LLC V. SOURCIS, INC. ET AL.
27                                                  USDC-EASTERN DISTRICT OF CALIFORNIA
                                                    CASE NO. 2:19-cv-00143
28
